 '204DECISIONSOF NATIONALLABOR RELATIONS BOARDReadingCrane'is independent of any of the other partnership enter-prises.Harold Federman, a partner, and Kenneth Givens, the gen-eral manager, are in charge of its operations.Reading Crane designsmost of the -parts used in its construction of overhead cranes ; thismakes for an operation very different from that of Mayer Pollockwhich is limited to either reconditioning second-hand cranes or assem-bling "package cranes."There is no interchange of employees orequipment between, it and Mayer Pollock Steel.Lastly, it has com-pletely separate supervisory personnel and its labor policies are basedon the needs of Reading Crane with no dependence on those of MayerPollock Steel.For the foregoing `reasons we find that the ReadingCrane employees are not an accretion to the Mayer Pollock Steel unitand we shall deny Steelworkers' motion to clarify. 'We therefore find that a question affecting commerce. exists concern-ing the representation of employees of Reading Crane within themeaning of Section 9 (c) '(1) and Section 2 (6) and (7) of the Act.4.We find, in accord with the stipulation of the parties, that thefollowing unit is appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees employed by the Read-ing Crane and Hoist Company at Stowe, Pennsylvania, excludingoffice and clerical employees, guards, professional employees, and su-pervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'E.Anthony&Sons, Inc.'andChauffeurs,Warehousemen andHelpers, Local Union No. 59 of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen'and HelpersofAmerica,Independent, 'Petitioner.CaseNo. 1-RC,-7729.June 1, 1964.DECISION AND DIRECTION OF ELECTIONSUpon a petition duly. filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Thomas M..Harvey.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRRelations Act, the National Labor Relations Board has delegated it&powers in connection with this case -to a three-member panel [Chair-man McCulloch and Members Fanning and Jenkins].iThe Employer's name appears as amended at the hearing.147 NLRB No. 25. E. ANTHONY & SONS, -INC.205.Upon the entire record in this case, the Board funds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees:of the Employer.,3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of.Section 9(c) (1) and Section 2.(6) and (7) of the Act2The Employer is engaged in publishing, in New Bedford, Massa-chusetts, the New Bedford Standard Times and the Cape Cod Stand-ard Times. The former is distributed in the New Bedford area, and,the latter in and around Hyannis, Massachusetts.Petitioner seeks aunit of truckdrivers and "district managers" within the Employer'scirculation department, but excluding all other employees, profes-sional employees, office clerical. employees, guards, and supervisors asdefined in the Act.At the hearing, .Petitioner stated that, in 'thealternative, it desired to participate in 'an election in a unit of truck-drivers, excluding district managers; and/or a unit of district man-agers, excluding truckdrivers.The Employer contends that districtmanagers share no interests with truckdrivers and should be excludedfrom a unit limited to truckdrivers and mechanics.The Employer'smotion to this effect is disposed of by our action below.The record reveals that the 17 district managers work a regular40-hour week from 9 a.m. to 6 p.m. and hold no other jobs. There islittle turnover among them, and they can and do progress to betterjobs within the Company. The. primary responsibilities of the districtmanagers are to promote sales of the Employer's newspaper and toservice subscription routes.They handle complaints, build up salesthrough promotional campaigns, make house calls to obtain subscrib-ers, and counsel carriers on serving their newspaper routes.Eachdistrict manager works with 75 to 80 of the 1,306 carriers employedby the Employer. In connection with these sales activities, the districtmanagers spend approximately 21/2 to 3 hours each day working attheir own desks in the circulation department.The balance of theirtime is spent outside training and working with carriers, or servicingpresent subscribers and soliciting new subscribers.The district-man-agers enjoy such fringe benefits as vacations, insurance, and retirement,2The Employer moves that the petition be dismissed on the grounds that the Petitioneris not authorized or qualified to file the petition.The sufficiency of a petitioner's show-ing of interest is an administrative matter not subject to litigation.0. D. JenningscfCompany,68 NLRB 516. ' We are administratively. satisfied that Petitioner's showing isadequate.Nor does the fact that, Petitioner. was under a trusteeship imposed by its parentInternational affect its status, as established:in. the record, as a labor organization underSection 2(5) of the Act.Terminal System, Inc., et al.,127 NLRB 979. Accordingly, theEmployer's motion is denied.. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDand receive wages 25 to 50 percent higher than those paid the truck-drivers.No contention is raised, nor do we find, that the district man-agers are supervisors within the meaning of the Act.Truckdrivers are considered part-time employees and average 30 to35 hours of work each week. on an irregular schedule.Of the 32drivers, 28 are students or have full-time employment elsewhere. Inperforming their work, which consists of driving trucks and throwingoff newspaper bundles, they work outside and do not come in contactwith inside employees; nor do they receive any of the fringe benefitsenjoyed by the district managers or other circulation department em-ployees.There is no interchange between district managers andtruckdrivers.3Based upon the record as summarized above, we find that there isan insufficient community of interest among the district managers andtruckdrivers to warrant their inclusion in the same unit.Denver Pub-lishing Company,117 NLRB 1465.We have previously noted thedistinction between employees who are principally delivery men andthose who are salesmen and drive vehicles only as an incident to theirsales activity, holding that the latter are more closely allied to sales-men than either to production and maintenance employees or to truck-drivers.'We find, therefore, that the district managers alone, ex-eluding truckdrivers and all other employees; constitute a separate unitfor the purposes of collective bargaining.SeeLowell Sun PublishingCompany,132 NLRB 1168.We also find that the truckdrivers andmechanics helpers,' excluding district managers and all other em-ployees, constitute a separate appropriate unit for the purposes ofcollective bargaining.E. H. Koester Bakery Co., Inc.,136 NLRB1006.Accordingly, the Employer's motion to dismiss the petition onthe ground that it seeks an inappropriate unit is denied.The parties disagree as to the supervisory status of certain individ-uals.The Petitioner would exclude the head mechanic from the truck-drivers unit on the grounds that he is a supervisor.The Employerwould include him.The record reveals that he effectively recommendsthe hiring of helpers, directs their work and disciplines them, and ef-fectively recommends discharges or promotions and increases.Weshall, therefore, exclude him.The Petitioner would. also exclude theEmployer took no position as to his supervisory status.As the recordreveals that he hires drivers in New Bedford, assigns their work, andaAlthough seven of the district managers in the New. Bedford area spend a portion oftheir time driving trucks when working with the carriers,they are essentially salesmenwhose driving is merely incidental to the normal sales function performed by all districtmanagers.4Plaza Provision Company (P.R.),134 NLRB 910.5 SeeArcata Plywood Corporation,et al.,120 NLRB 1648. ROSS-MEEHAN FOUNDRIES207has authority to discipline and discharge them, we find that he is asupervisorand shall exclude him. It further appears from the recordthat the drivers in Hyannis are directed in their work by two individ-uals namedJiminez and George Morrison, although the exact natureof their duties is not specified.Under these circumstances, we shallpermit them to vote in the truckdrivers' unit subject to challenge.We find the following employees of the Employer constitute unitsappropriatefor the purposes of collective bargaining : (1) all truck-drivers and mechanicshelpers of the Employer, employed at its NewBedford and Hyannis, Massachusetts, branches, excluding districtmanagers,the head mechanic, professional employees, office clericalemployees,all other employees, guards, and supervisors as defined inthe Act; (2) alldistrict managers of the Employer, employed at itsNew Bedford, Massachusetts, office, excluding truckdrivers, mechanicshelpers, professionalemployees, office clerical employees, all other em-ployees, guards,and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Ross-Meehan FoundriesandUnited Steelworkers of America,CIO.Case No. R-4240. June 1, 1964DECISION AND ORDER CLARIFYING CERTIFICATIONOn November 5, 1942, in the above-entitled case, the Board certifiedUnited Steelworkers of America, CIO (Steelworkers), as the bargain-ing representative of all production and maintenance employees ofthe Employer, excluding all machinists and certain related classifi-cations.On the same date the Board also certified InternationalAssociation of Machinists, Success Lodge No. 56, AFL JAM), forthe machinists and other classifications excluded from the productionand maintenance unit.Thereafter, on January 24, 1964, Steelworkers filed a motion forclarification of its certification, requesting a declaration that the IAMcertification does not extend to certain work performed on an auto-matic power hacksaw by shipping department employees who areadmittedly within the Steelworkers' unit.On January 31, 1964, IAMfiled anopposition to the Steelworkers' motion in which it allegedthat the work in dispute had been traditionally performed in themachineshop by employees within its certified unit, and requestedthe Board to withhold any clarification of its certifications until ahearing had been held in this matter. On March 3, 1964, the Employerfiled a statement in regard to the above motion and the opposition147 NLRB No. 27.